Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Priority
The earliest effective filing date is  April 25 2017.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 21, 29, and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims   of U.S. Patent No. 10552691 (copending US application 15496113) in view of 
As to claim 1, 29 and 38, ‘691 parent patent has discloses same subjects ;
As to claim 21 (as representative claim),  ‘691 patent discloses that a system comprising:
 a data processor (claim 1, ll. 1-2); and
a vehicle position and velocity estimation module, executable by the data processor, the vehicle position and velocity estimation module being configured to: receive input object data from a subsystem of an autonomous vehicle, the input object data including image data from an image generating device and distance data from a distance measuring device (claim 1, ll. 4-15);

analyze the distance data to determine a second position of the proximate object (claim 1, ll. 31-34, note the second positon is the positon of 3D position); 
correlate the first position and the second position by matching data from the image data and the distance data associated with the proximate object (claim 1, claim 1, ll.35-41); 
determine a three-dimensional (3D) position of the proximate object using the correlated first and second positions (claim 1.ll. 42-46); and
output the 3D position of the proximate object to a trajectory planning module of the autonomous vehicle (claim 6, note that avoiding the proximate object is a kind of planning trajectory).
As to claims 21, 29 and 38, the claims are corresponding method and medium claims to claim 21, the discussions are addressed with respect to claim 21. 	Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of claims are encompassed by the claim 1 and 6 of ‘691 parent patent.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “vehicle position and velocity estimation module” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1). Determining the scope and contents of the prior art.
2). Ascertaining the differences between the prior art and the claims at issue.
3). Resolving the level of ordinary skill in the pertinent art.
4). Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 21-40  are rejected under 35 U.S.C. 103(a) as being unpatentable over Rentley et al. (US 2017/0120904 A1, a reference of PTO 1449, hereinafter Rentley) in view of Ansari (US 2016/0357188 A1).
As to claim 21,  Rentley discloses that a system comprising:
 a data processor (Fig. 12 1205); and
a vehicle position and velocity estimation module, executable by the data processor, the vehicle position and velocity estimation module being configured to: receive input object data from a subsystem of an autonomous vehicle, the input object data including image data from an image generating device (Fig. 3B, 373 camera) and distance data from a distance measuring device (Fig. 3B 371 LIDAR) ([0076]-[0078]);

analyze the distance data to determine a second position (Fig. 2C 283 predicted location) of the proximate object (Fig. 2C [0061]-[0066]) 
correlate the first position and the second position by matching data from the image data and the distance data associated with the proximate object (Fig. 2B, S280-S282, [0064]-[0066], note that the threshold functions are used to correlate/calculate the predicted position of objects); 
determine a position of the proximate object using the correlated first and second positions (Fig. 3A [0064]-[0068]); and
output the position of the proximate object to a trajectory planning module of the autonomous vehicle (Fig. 5, [0088]-[0091], note that the planer would plan the trajectory route).

Ansari, an analogous environment, further discloses that determining 3D position of object utilizing correlated positions of determined objects ([0101], [0104]-[0105]) for accurately determining the objects around autonomous vehicle.
 Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the well-known scheme of  Ansari  with the well-known technique in image processing of  Rentley because the combination is nothing more than a “predictable use of prior art elements according to their established functions.”  KSR, 550 U.S., at 417.
As to claim 22, the combination of Rentley and Ansari further discloses that the system of claim 21 wherein the image generating device is one or more cameras, the distance 
As to  claim 23, Rentley further discloses that the system of claim 22 being further configured to analyze the image data to determine the first position as a two-dimensional (2D) position of the proximate object using the image data received from the image generating device (Fig. 2B-2C, [0056], [0064]-[0068]).
	As to claim 24, the combination of Rentley and Ansari further discloses that the system of claim 23 being further configured to determine the 3D position of the proximate object using the 2D position (Ansari [0104]-[0105]) and a point cloud of the distance data received from the distance measuring device (Ansari [0136]-0140]).
As to claim 25, Ansari further discloses that the system of claim 21 being further configured to retain the 3D position of 
	As to claim 26, Ansari further discloses that the system of claim 25 being further configured to determine a velocity of the proximate object using the 3D position and the tracking data ([0137]-[0139]).
As to claim 27,  Ansari further discloses that the system of claim 21 wherein the second position is a 3D position and the system is further configured to track the second position using the distance data received from the distance measuring device over a plurality of cycles ([0104]-[0105]).
	As to claim 28, the combination of Rentley and Ansari further discloses that the system of claim 21 being further configured to generate the 3D position of the proximate object even when intermittent, errant, or unstable image data or distance data is received (Rentley Fig. 4, [0081]-[0086], Ansari [0188]-[0190]). 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGGE WU whose telephone number is (571)272-7429.  The examiner can normally be reached on flexible schedule Mon-Thur. every week.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JINGGE WU/Primary Examiner, Art Unit 2663